Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/097,144 filed 11/13/2020.
Claims 1-16 are pending in the Application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Severson et al. (US Patent 7,279,926) in view of Yu et al. (US Patent 8,631,372)

With respect to claims 1, 9 Severson et al. teaches A system for side channel aware automatic place and route (col. 6, ll.36-37, col. 10, ll.55-59), comprising: 
(electronic design automation/EDA tools for designing an integrated circuit (col. 2, ll.25-28; col. 5, ll.27-30)); 
memory (electronic design automation/EDA tools for designing an integrated circuit (col. 2, ll.25-28; col. 5, ll.27-30)); and 
a power planning phase module stored on the memory, wherein the power planning phase module is configured to add distributed power sources and a network of switching elements to a power frame or ring assigned to regions of a chip (using electronic design automation/EDA tools for designing an integrated circuit (col. 2, ll.25-28 ) to design the integrated circuit for power management/power planning (col. 2, ll.22-28), including modifying existed switch pad ring 28 of the ASIC/chip comprising plurality of switch cells/headswitches 30, 32, 34 (col. 5, ll.25-30; col. 6, ll.12-13; Fig. 3) by replacing/add some switch cells/headswitches 30, 32, 34 with decoupling capacitor cells/DC among the switch cells as distributed power sources and a network of switching elements (col. 6, ll.55-60; col. 13, ll.1-3; Fig. 9)).
While Severson et al. teaches (electronic design automation/EDA tools/processor/memory/computer readable storage medium for designing an integrated circuit (col. 2, ll.25-28; col. 5, ll.27-30), Severson et al. lacks specifics regarding processor/memory/computer readable storage medium being attributes of the electronic design automation/EDA tools. However Yu et al. teaches: a processing system; a memory; a computer readable storage medium having instructions stored thereon that when executed by a processing system (a computer-implemented automated tools for modeling, simulation and design of integrated circuits (col. 1, ll.8-9), wherein EDA tool may be implemented in special purpose hardware including application specific integrated circuitry, and wherein EDA tool 302 is a special purpose computer formed by retrieving stored program instructions 318 from a non-transient computer readable storage medium 316 and executing the instructions on a general purpose processor 301 (col. 7, ll.1-9)).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Yu et al. to teach specific subject matter Severson et al. does not teach, because it provides one or more programs, which further comprises: changing and optimizing the 3D-IC model design (col. 10, ll.65-66).
	With respect to claims 4-8, 12-16 Severson et al. teaches:
Claims 4, 12: wherein the power planning phase module adds the distributed power sources based on a number or type of elements indicated in a netlist (col. 6, ll.63-37).
Claims 5, 13: wherein the power planning phase module adds the distributed power sources based on a number or type of elements identified during a floor planning partitioning (col. 6, ll.63-67).
Claim 6, 14: wherein the power planning phase module adds the distributed power sources and the network of switching elements by inserting a charge storage element and corresponding switching elements between each power rail belonging to an isolated section and the power frame (col. 6, ll.6-14; col. 8, ll.26-29; Fig. 7).
Claims 7, 15: wherein the power planning phase module adds the distributed power sources and the network of switching elements by inserting a charge storage element and corresponding switching elements between each ground rail belonging to an isolated section and the power frame (col. 10, ll.64-67; col. 4, ll.64-67).
8, 16:  further comprising a routing phase module, wherein the routing phase module is configured to vary routing length of interconnects or other wiring to adjust power signature (col. 4, ll.64-67; col. 6, ll.50-54).

Allowable Subject Matter
Claims 2-3, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the claims, such as further comprising a placement phase module stored on the memory, wherein the placement phase module is configured to: identify an attach ratio for one or more types of standard cells for attachment to each power source of the distributed power sources, wherein the attach ratio is a number of standard cells attached to a power source and is based at least on types of gates of the standard cells; and place appropriate standard cells in groupings to attach to corresponding power sources of the distributed power sources to result in a desired attach ratio among all limitations of claims 1, 9 from which claims 2-3, 10-11 respectively depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
03/30/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851